DETAILED ACTION
	Claims 1-5 and 7-21 are currently pending.  Claims 1-4, 7-11 and 17-21 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of a polymer network having brushlike strands in which there is at least one methacrylate backbone, a plurality of caprolactone pendant from the polymer backbone and an irreversible crosslink moiety covalently bonded to the two polymer backbones via the reaction of two methacrylate residue functionalities and an array of microneedles wherein the polymer network is incorporated into the device in the reply filed on 11/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5 and 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.
Priority
	The instant application is a national stage entry of PCT/US2019/015877, filed 01/30/2019, which claims priority to provisional application 62/623,878, filed 01/30/2018.
Information Disclosure Statement

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-11 and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims contains limitations to a polymer network having an elastic modulus of at least about 108 Pa at a temperature of less than about 75 degrees F and an elastic modulus of from about 102 to about 105 Pa at a temperature of greater than about 90 degrees F.  The elastic modulus is functional language.  The MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed 
In the instant case independent claim 1 is directed to a polymer network having different elastic modulus at 2 claimed temperature ranges.  Dependent claims further define the polymer network to be a medical device, have a polymer backbone with a degree of polymerization and polymer grafting density and irreversible or reversible cross-link moiety.  The claims further define the bonding of the irreversible crosslink moiety.  The narrowest embodiments of the instant claim define classes of the polymer backbone and classes for the polymeric residue.  The instant specification states the crosslink density increases the Young’s modulus [0194], different macromonomers effect the modulus state and side chains effect the modulus [0191] wherein the structure is taught to be bottle brush ([0140], [0144]) to achieve the five order of magnitude drop for the Young’s modulus [0144].  Specific classes of the polymer networks are taught including specific monomers for the polymer backbone, cross-linkers and pendant groups ([0102]-[0113]).  It is clear the instant specification has disclosed possible polymeric matrixes which obtain the claimed elastic modulus, however has not defined a clear structure function relationship.  The instant specification gives numerous examples of possible polymer backbones, pendant groups and crosslinking agents 
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4, 7-11 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 are directed to an elastic modulus of “at least about 108”, “from about 102 Pa to about 105Pa” and “at least about 109”.  The numerical value in which the power of 10 is based off of is missing from the claim limitations, leading the claim having unclear metes and bounds.  If the numerical value if e.g. 0.1 would lead to a different range than if the numeral value is 1, thus the range of the elastic modulus is unclear.
Claim 9 is directed to a crosslinking density of from about 108 to about 10-3 mol/cm3.  The numerical value in which the power of 10 is based off of is missing from the claim limitations, leading the claim having unclear metes and bounds.  If the numerical value if e.g. 0.1 would lead to a different range than if the numeral value is 1, thus the range of the crosslinking density is unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/081819 (Applicant provided) in view of Balani (Applicant provided).
Regarding claim 1, the limitation of a polymer network having an elastic modulus of at least about 108 at a temperature of less than about 75 degrees F and an elastic modulus of from about 102 Pa to about 105Pa at a temperature of greater than about 90 degrees F is met by the ‘819 publication teaching shape memory polymer composition, more particularly shape memory polymer networks, as well as method of preparation and uses thereof [0002].  The shape memory composition includes a high temperature ionomer having a glass transition temperature or melting temperature of 100 degrees C or greater and a modulus at room temperature of 1x108 Pa or greater, there high 2 to about 105 Pa at a temperature of greater than about 90 degree F, however it would have been obvious to one of ordinary skill in the art to be motivated to identify the elastic modulus of various temperatures by routine experimentation, in order to elucidate the physical properties, because it is known that with increase in temperature the elastic modus is decreased as taught by Balani, p339, 3rd paragraph, it is clear that with increase in the temperature, the elastic modulus and tensile strength is decreased.  The ‘819 publication further teaches additive being used to adjust the elastic modulus [0010], thus teaching a known optimizable parameter. 
	That being said and in lieu of objective evidence of unexpected results, the elastic modulus can be viewed as a variable which is achieved at different temperatures. The optimum or workable range of dosing can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of dosage nonobvious.
	Regarding claim 2, the limitation of wherein the polymer network has an elastic modulus of at least about 109 at a temperature of less than about 75 degrees F is met by the ‘819 publication teaching the shape memory composition includes a high temperature ionomer having a glass transition temperature or melting temperature of 8 Pa or greater, there high temperature ionomer including a polymer with ionic units either within the backbone of the polymer or pendant to the backbone or both (abstract), thus teaching an overlapping modulus and temperature range with the instant claims.
	Regarding claim 3, the limitation of wherein the polymer network has been incorporated into a medical device or as a coating for a medical device is met by the ‘819 publication teaching in a specific embodiment, the shape memory polymer compositions are used as or in medical devices [00102].
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/081819 in view of Balani as applied to claims 1-3 above, and further in view of Sokolowski (Applicant provided).
	As mentioned in the above 103(a) rejection, all the limitations of claims 1-3 are taught by the combination of the ‘819 and Balani.  
The combination of references does not specifically teach the medical device is an implant (claim 4).
Sokolowski teaches shape memory polymer materials could be used in a variety of different medical devices and diagnostic products such as implants from vascular grafts to components of cardiac pacemakers and artificial hearts.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to be motivated to apply the shape memory polymer disclosed by the ‘819 publication to an implantable medical device through routine experimentation as the ‘819 publication teaches shape memory polymers are known to .

Claims 1-4, 7-8, 10-11 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,506,320 in view of Lendlein (Lendlein, Andreas et al., Journal of Polymer Science: Part A: Polymer Chemistry, Vol. 43, pgs 1369-1381 (2005)), WO 2014/081819 (Applicant provided) and Balani (Applicant provided).
Regarding claim 7, the limitation of wherein the polymer network comprises at least two polymer backbones is met by the ‘320 patent teaching the backbone may be formed of one or more ethylenically unsaturated monomers, preferably acrylic homopolymers or copolymers (column 5, lines 15-25).
Regarding the limitation of a plurality of polymeric residues pendant from the polymer backbones, wherein the plurality of polymeric residues has a degree of polymerization of from about 1 to about 300 is met by the ‘320 publication teaching useful pendent chain or chains of said reactive modifier have repeating units in the range from 2 to 250 and are selected form a group including polyester (column 5, lines 15-25) wherein acrylic terminate macromere polycaprolactone is taught (column 17, lines 10-25, Example 1).  Thus the ‘320 publication teaches the elected polycaprolactone pendent groups in an overlapping repeating number or degree of polymerization.  Regarding the limitation of wherein the plurality if polymeric residues has a contour length of from about 1 nm to about 1 um, wherein the plurality of polymeric residues has a softening transition temperature of from about -4 degrees F to about 140 degrees F, the ‘320 publication teaches the elected polycaprolactone in the 
Regarding the limitation of wherein the polymer network has a grafting density of about 0.01 to about 1 is met by the ‘320 patent teaching pendent chains are present in the comb copolymer in the amount of from 3% to 40% (column 12, lines 59-65), thus teaching .03 to .4 grafting density.  Further it would have been obvious to one of ordinary skill in the art to optimize the amount of pendant groups grafted onto the polymer backbone bone as the ‘320 patent teaching the pendant chains function as a compatibilizer, thus one of ordinary skill in the art would be motivated to optimize the amount of pendent groups to achieve optimal compatibility.  
Regarding claim 18, the limitation of wherein the polymer backbone is a polyester backbone, a polyacrylate backbone or a methacrylate backbone is met by the ‘320 patent teaching the preferable E monomer is a major component of the backbone and is preferably C1-C8 alkyl acrylates (column 11, lines 50 to column 12 line 3), reading on the elected methacrylate backbone.
Regarding claims 19-20, the limitation of wherein the polymeric residue is a polyester residue is met by the ‘320 patent teaching polycaprolactone as the pendent chains (column 18, lines 5-10).
Regarding claim 21, the limitation of wherein the polymer network comprises the reaction product of a monomer selected from a group including polycaprolactone methacrylate is met by the ‘320 publication teaching the comb polymer to be formed of a polyacrylate backbone and polycaprolactone pendent chains (column 18, lines 1-10).


The ‘320 patent does not specifically teach a polymer network having an elastic modulus of at least about 108 at a temperature of less than about 75 degrees F and an elastic modulus of from about 102 Pa to about 105 Pa at a temperature of greater than about 90 degrees F (claim 1), wherein the polymer network has an elastic modulus of at least about 109 at a temperature of less than about 75 degrees F (claim 2).
The ‘320 patent does not specifically teach wherein the polymer network has been incorporated into a medical device or is a coating for a medical device (claim 3), specifically an implant (claim 4).
The ‘320 patent does not specifically teach the polymer network further comprise one or more of the elected irreversible cross-link moiety covalently bonded to the two polymer backbone (claim 8, 10) via a residue that includes acrylate (claim 11, 21) which is biodegradable (claim 17) wherein the crosslinking density of from about 0.01 mol% to about 100 mol% (claim 21).

8 Pa or greater, there high temperature ionomer including a polymer with ionic units either within the backbone of the polymer or pendant to the backbone or both (abstract).  The ‘819 publication does not teach an elastic modulus of from about 102 to about 105 Pa at a temperature of greater than about 90 degree F, however it would have been obvious to one of ordinary skill in the art to be motivated to identify the elastic modulus of various temperatures by routine experimentation, in order to elucidate the physical properties, because it is known that with increase in temperature the elastic modus is decreased ( as taught by Balani, p339, 3rd paragraph, it is clear that with increase in the temperature, the elastic modulus and tensile strength is decreased.  The ‘819 publication further teaches additive being used to adjust the elastic modulus [0010], thus teaching a known optimizable parameter. 
	That being said and in lieu of objective evidence of unexpected results, the elastic modulus can be viewed as a variable which is achieved at different temperatures. The optimum or workable range of dosing can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is 
Lendlein teaches polymer networks showing a thermally induced shape memory effect were prepared through crosslinking of oligo(e-caprolactone)dimethacrylates under photocuring (abstract).  Implant material based on synthetic degradable polymer have led to dramatic progress in medical treatments with shape memory polymer enabling minimally invasive surgery (page 1369, first column, first paragraph).  A strategy for enhancing shape-memory properties is the addition of chemical crosslinks in the form of covalent bonds.  Here a group of photoset materials with shape memory properties containing oligo(e-caprolactone) PCL chain segments cross-linked through irradiation (page 1370, first column, first paragraph).  PCL is taught as the switching segment which is biocompatible (page 1370, first column, last paragraph to second column, first paragraph) and biodegradable (page 1370, first column second paragraph).  PCL networks of different crosslink density are shown in table 2, wherein the crosslinking density is taught to affect the degree of swelling Q (page 1372, first column, first paragraph, page 1374, second column, first paragraph, Table 2).  Thus the Lendlein teaches the crosslinking density is an optimizable parameter to obtain the desired degree of swelling in the polymer matrix and further the instant claims are broadly directed to 0.01 to 100 mol%.  
	That being said and in lieu of objective evidence of unexpected results, the dosage can be viewed as a variable which achieves the recognized result of successfully treating a specific patient. The optimum or workable range of dosing can 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use oligo(caprolactone) dimethacryate to crosslink the polymer taught by the ‘320 patent because Lendlein teaches the use of oligo(caprolactone) dimethacryate to crosslink to form shape memory polymer networks.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using the oligo(caprolactone) dimethacryate crosslinks in the polymers taught by the ‘320 patent because the ‘320 patent is taught to be polymeric materials formed in the comb structure including acrylate backbones and polycaprolactone pendant groups and Lendlein specifically teaches oligo(caprolactone) dimethacryate to be the crosslinking agent, thus teaching the use of compatible components of acrylates and caprolactones already used in the polymer of the ’320 patent.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘320 patent contemplates the use of crosslinks and additional monomer components (column 12, lines 20-30) and Lendlein specifically teaches the crosslinking components.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to use crosslinking components in the polymers taught by the ‘320 patent because 
It would have been prima facie obvious to one of ordinary skill in the art to form a polymer with the elastic modulus taught by the ‘819 publication and optimize as the ‘819 publication teaches known elastic modulus of shape memory polymers known to be used in implants which may be formed of polymers such as acrylates and caprolactones and the combination of the ’320 patent and Lendlein teaches polymers formed of acrylates and caprolactones which are shape memory polymer desired to be used for medical devices.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in optimizing the elastic modulus of the polymer taught by the ‘320 patent and Lendlein because the ‘819 publication teaches additives are known to be used to adjust the modulus of the shape memory polymer ([0006], [00101]) thus teaching know method of optimizing the elastic modulus are known in the art.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,506,320 in view of Lendlein, WO 2014/081819 and Balani as applied to claims 1-4, 7-8, 10-11 and 17-21 above, and further in view of Nochel (Nochel, Ulrich et al., European Polymer Journal 49 (2013) pgs. 2457-2466).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-4, 7-8, 10-11 and 17-21 are taught by the combination of the ‘320 patent, Lendlein, the ‘819 publication and Balani.  
-8 to about 10-3 mol/cm3 (claim 9).
Nochel teaches shape memory properties of hydrogels having poly(e-caprolactone cross linker and switching segment in an aqueous environment (title).  Grafted copolymer networks are prepared with different ratios of cross linker of poly(e-caprolactone diisocyanoethyl methacrylate.  The mechanical properties were found to increase with increasing crosslink density (abstract).  The crosslinking amount is taught to be 82 to 152 mol/m3 (Table 1), which equals 8.5 x10-5 to 152 x10-4- mol/cm3.  
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use known amount of crosslinking density as taught by Nochel for the polymer material taught by the combination of the ‘320 patent and Lendlein because Nochel and Lendlein are both directed to carpolactone diacrylate crosslinking materials used to form shape memory polymers.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the amount of crosslinking density as Nochel teaches the crosslinking amount increases was found to have an increase in mechanical properties, thus teaching an optimizable parameter.  
	That being said and in lieu of objective evidence of unexpected results, the crosslinking density can be viewed as a variable which achieves the recognized result of increasing mechanical properties. The optimum or workable range can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known 
Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613